Herbert, J.
Appellant contends that the trial court erred in instructing the jury that he bore the burden of proving the affirmative defense of self-defense by a preponderance of the evidence, this being in violation of B. C. 2901.05(A)1 and of the Fourteenth Amendment to the Constitution of the United States.
We agree that the trial court’s instruction was erroneous and not in conformity with E. C. 2901.05(A). See State v. Robinson (1976), 47 Ohio St. 2d 103, 351 N. E. 2d 88; State v. Humphries (1977), 51 Ohio St. 2d 95, 364 N. E. 2d 1354. However, the error was waivable under appropriate circumstances.
The Supreme Court in Mullaney v. Wilbur (1975), 421 U. S. 684, held unconstitutional a Maine statute, the operation of which apparently resulted in a statutory presumption of criminal intent. The burden of rebutting the presumption fell to defendants and the high court declared this to be an impermissible shifting from the state of its burden to establish all material elements of a crime by proof beyond a reasonable doubt. In Hankerson v. North Carolina (1977),-U. S.-, 53 L. Ed. 2d 306, the Supreme Court declared the Mullaney rule retroactive.2
Most instructive in the instant cause is footnote 8, at page 316, in Hankerson:
“* * • [W]e are not persuaded that the impact on the administration of justice in those States that utilize the sort *94of biirden-shifting presumptions involved in this case will he as devastating as respondent asserts. If the validity of such hurden-shifting presumptions was as well settled in the States that have them as respondent asserts, then it is unlikely that prior to Mullaney many defense lawyers made appropriate objections to jury instructions incorporating those presumptions. * * * The States, if they wish, may be able to insulate past convictions by enforcing the normal and valid rule that failure to object to a jury instruction is a waiver of any claim of error. See, e. g., Fed. Rule Crim. Proc. 30.” See, also, the concurring opinion in State v. Humphries, swpra, at page 104.
Fed. R. Crim. P. 303 in relevant .part parallels Crim. R. 30.4 Both provide that a party may not assign as error the giving or the failure to give instructions unless he objects thereto before the jury retires to consider its verdict, stating specifically the matter to which he objects and the grounds thereof. In the case at bar, appellant concedes that he failed to object to the giving of the erroneous instruction. Nevertheless, he now relies upon Crim. R. 52 (B), which provides:
“Plain errors or defects affecting substantial rights may be noticed although they were not brought to the at■foTvfimi n*F "f*ho ^
Crim. R. 52(B) is identical to Fed. R. Crim. P. 52(b). The power afforded to notice plain error, whether on a court’s own motion or at the request of counsel, is one which courts exercise only in exceptional circumstances, and exercise cautiously even then. 3 Wright, Federal Practice & *95Procedure, 373, Section 856 (1969). As the United States Court of Appeals for the Sixth Circuit has noted, “The plain error rule is to be invoked only in exceptional circumstances to avoid a miscarriage of justice.” United States v. Rudinsky (C. A. 6, 1971), 439 F. 2d 1074, 1076, citing Eaton v. United States (C. A. 5, 1968), 398 F. 2d 485, 486, certiorari denied, 393 U. S. 937. Numerous federal courts have endorsed this principle.5
It has been explained relative to the prudent application of Buie 52(b): *96plied with caution and should he invoked only to avoid a clear miscarriage of justice. To exercise the right freely would undermine and-impair the administration of justice and detract from the advantages derived from orderly rules of procedure.” Gendron v. United States (C. A. 8, 1961), 295 F. 2d 897, 902.6
*95“* * * The normal rule is that an appellate court should not consider questions which have not been properly raised in the trial court and upon which the trial court has had no opportunity to pass. The plain error rule should be ap-
*96The Gendron formulation parallels the rationale of this court’s strict view concerning waiver of trial errors prior to the July 1, 1973, effective date of Crim. R. 52(B). At that time, the appellate courts in this state would consider no error which a party complaining of the trial court’s judgment might have called, hut did not call, to the trial court’s attention while such error remained avoidable or correctable by the trial court. This court pointed out that, “Any other rule would relieve counsel from any duty or responsibility to the court and place the entire responsibility upon the trial court to give faultless instructions upon every possible feature of the case, thereby disregarding entirely the true relation of court and counsel which enjoins upon counsel the duty to exercise diligence and to aid the court * * State v. Driscoll (1922), 106 Ohio St. 33, 39, 138 N. E. 376. Hence, it is understandable that since the adoption of Crim. R. 52(B), this court has followed federal precedents in directing the rule be invoked only in exceptional circumstances to avoid a miscarriage of justice. State v. Wolery (1976), 46 Ohio St. 2d 316, 327, 348 N. E. 2d 351, quoting Eaton, supra, at page 486.
Ordinarily, therefore, the failure to object to a jury instruction violative of R. C. 2901.05(A) constitutes a waiver of any claim of error relative thereto. Further, a *97jury instruction violative of R.. C. 2901.05(A) does not constitute a plain error or defect under Crina. R. 52(B) unless, hut for the error, the outcome of the trial clearly would have been otherwise. Notice of plain error under Crim. R. 52 (B) is to be taken with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice. The record in the instant cause does not meet the above criteria and does not contain a plain error or defect within the meaning of Crim. R. 52(B). See, also, State v. Williams (1977), 51 Ohio St. 2d 112, 364 N. E. 2d 1364.
Appellant contends further that the trial court denied him his right to cross-examine a state witness concerning the witness’ interest and bias, thereby violating appellant’s right under the Sixth and Fourteenth Amendments to the Constitution of the United States, and under Section 10 of Article I of the Constitution of Ohio, to confront the witness against him. This proposition of law relates to the cross-examination of Butler, who, other than appellant, allegedly was the sole surviving eyewitness to the shooting. During cross-examination, Butler was asked whether he had pending a motion for shock probation. A prosecution objection to this question was sustained by the trial court and forms the basis of appellant’s complaint.
The law is cognizant of the corrupting influence upon the testimony of a witness of his interest in the outcome of the ease; Any motive likely to produce partiality may be proved to impeach a witness’ credibility. In criminal cases, self-interest can be displayed when, for example, a witness testifies for the prosecution and it is later demonstrated on cross-examination that an indictment is pending against him.7 Nevertheless, not all error pertaining *98io limitation of cross-examination is reversible error.
Crim. R. 33(E) provides, in relevant párt :
“No motion for a new trial shall be ¿ranted or verdict set aside, nór shall any judgment of conviction be reversed in any court because of: ;
“(5) Any * * * cause, unless it affirmatively appears from the record that the defendant was prejudiced thereby dr was prevented from having a fair trial.”
A trial court enjoys broad discretion in admitting evidence. This court will not reject an exercise of this discretion unless it clearly has been abused and the criminal defendant thereby has suffered material prejudice. State v. Hymore (1967), 9 Ohio St. 2d 122, 128, 224 N. Ed 2d 126, certiorari denied, 390 U. S. 1024.
In the case at bar, our examination of the record discloses" that counsel for appellant was afforded an aggressive cross-examination of Butler.; The examination elicited, among other things, Butler’s admission that at the time of appellant’s trial Butler was incarcerated arid had. been convicted of receiving stolen, property.
. Even’if the trial-court did err at this" point in the cross-examination of'Butler, we are convinced that no material prejudice is demonstrated by the recoid. The, credibility of the'witness;Was vulnerable-to impeachment and encountered Vigorous attack. The record compels the conclusion that-any such errpr Was harmless beyond a reasonable doubt: State v. Crawford (1972), 32 Ohio St. 2d 254, 255, 291 N. E. 2d 450; States v. Roberts (1976), 48 Ohio St. 2d 221, 225, 358 N. E. 2d 530; cf. Davis v. Alaska (1974), 415 U. S. 308.
Appellant asserts further that the trial court committed prejudicial error when it overruled his motion not to charge the. jury on lesser included, offenses of murder, voluntary manslaughter and involuntary manslaughter. Ap*99pellant relies upon State v. Nolton (1969), 19 Ohio St. 2d 133, 249 N. E. 2d, 797, where it is stated at page 135:
“[I]f the trier [of the-'facts} could reasonably find against the state -and for the accused upon one or more of the elements of .the crime charged .and for the .state and against the accused on ..the. remaining elements,- which by themselves would sustain a conviction:- upon .a. lesser included offense, then a charge on the, lesser, included offense is both warranted and required, not only for the benefit of the state but for the benefit of the accused.”
We agree with the. Court of Appeals,, in the instant cause that the frier of the facts, assessing the evidence adduced, plausibly could reject appellant’s self-defense argument and conclude that Boyd was - killed purposely, but absent any prior calculation and design. The trier of the facts reasonably was able, to find against the state and for appellant upon one or more of the elements of the crime with, which appellant had been, charged, and for the state and against appellant on the remaining elements. Thus, the trial court was correct in charging the jury upon the appropriate lesser includéd offenses.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neux,, C. J., P. Brown and Sweeney, JJ., concur.

 R. C. 2901.05(A) provides:
“Every person accused of an offense is presumed innocent until proven guilty beyond a reasonable doubt, and the burden of proof is upon the prosecution. The burden of going forward with the evidence of an affirmative defense is upon the accused.”


 It has been held in Patterson v. New York (1977),-U. S.-, 53 L. Ed. 2d 281, that a statute requiring defendants in prosecutions for second-degree murder to prove by a preponderance of the evidence the affirmative defense of extreme emotional disturbance, so as to reduce the crime to manslaughter, does not violate the Fourteenth Amendment to the United States Constitution. Such affirmative defenses do not serve to negative any fact of the crime which the prosecution must prove to convict, but present an independent question upon which defendants bear the burden of persuasion.


 Fed. R. Crim. P. 30 provides, in relevant part:
“* * * No party may assign as error any portion of the charge or omission therefrom unless he objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the grounds of his objection.”


 Crim. R. 30 provides, in relevant part:
“A party may not assign as error the giving or the failure to give any instructions unless he objects thereto before the jury retires to consider its verdict, stating specifically the matter to which he objects and the grounds of his objection.”


 “* * * uesort to the plain error rule is appropriate only in exceptional cases where such a course, is necessary to prevent a clear miscarriage of justice.” McIntyre v. United States (C. A. 8, 1967), 380 F. 2d 822, 825, footnote number 1, certiorari denied, 389 U. S. 992.
“* * * Our power to notice plain error not objected to will be exercised only to prevent a miscarriage of justice.” Schumacher v. United States (C. A. 8, 1954), 216 F. 2d 780, 787, certiorari denied, 348 U. S. 951.
“We are asked to apply the plain error rule of Rule 52(b) of the Rules of Criminal Procedure, 18 U. S. C. A. We think, before applying it, we should be convinced an injustice was done the defendant.” Lohmann v. United States (C. A. 9, 1961), 285 F. 2d 50, 51.
“* * * [T]he plain error rule is to be. sparingly applied and is to be invoked only to prevent a plain miscarriage of justice.” United States v. Reed (C. A. 8, 1971), 446 F. 2d 1226, 1230.
“Several * * * assignments demonstrate error by the trial court but none were-the subject of objections at trial.- Thus, their impact must be tested under, the strict standards of - plain, error. F. R. Grim. P. 52(b). ‘The rule is invoked only where the error complained of seriously affects the fairness or integrity of the trial and-the appellate court must take notice-of it to avoid a clear miscarriage, of justice. .” United States v. Beasley (C. A. 5, 1975), 519 F. 2d 233, 238 (vacated on other grounds,,425 U. S. 956 [1976]), quoting Moore v. United States (C. A. 5, 1968), 399 F. 2d 318, 319, certiorari-denied, 393 U. S. 1098.
"* * * This-Court’s power under Rule 52(b) is discretionary and may be exercised only to prevent a manifest miscarriage-:of justice.” United States v. Grasso (C. A. 3, 1971), 437 F. 2d 317, 319, certiorari denied, 403 U. S. 920.


 “This Court has ‘repeatedly held that the plain error rule should be applied with caution and should be invoked only to avoid a miscarriage of justice.’ Johnson v. United States, 8 Cir., 291 F. 2d 150, 156. Similar pronouncements of this Court as to the noticing of plain error may be found in: Page v. United States, 8 Cir., 282 F. 2d 807, 810; Bell v. United States, 8 Cir., 251 F. 2d 490, 494; Kreinbring V. United States, 8 Cir., 216 F. 2d 671, 674; Mitchell v. United States, 8 Cir., 208 F. 2d 854, 858.” Black v. United States (C. A. 8, 1962), 309 F. 2d 331, 342, certiorari denied, 372 U. S. 934.


“The law recognizes the slanting effect upon human testimony of the emotions or feelings of the witness toward the parties or the self-interest of the witness in the outcome of the case. Partiality, or any acts, relationships or motives likely to produce it, may be proved to impeach credibility. * * * Self-interest may he shown * * * in a- criminal case when the witness testifies for the state and it is shown that *98an indictment'is pending against him, or'that he'is.-, ah-'Accomplice; or co-indictee in-'the ‘crime on trial.” McCormick on’Evidence (-2 Ed..) '78-80 (1972).